


110 HR 951 IH: To amend the Internal Revenue Code of 1986 to suspend the

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 951
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Platts introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to suspend the
		  running of periods of limitation for credit or refund of overpayment of Federal
		  income tax by veterans while their service-connected compensation
		  determinations are pending with the Secretary of Veterans
		  Affairs.
	
	
		1.Running of periods of
			 limitation suspended pending service-connected compensation
			 determinations
			(a)In
			 generalSection 6511 of the Internal Revenue Code of 1986
			 (relating to limitation on credit or refund) is amended by redesignating
			 subsection (i) as subsection (j) and by inserting after subsection (h) the
			 following new subsection:
				
					(i)Running of
				periods of limitation suspended pending service-connected compensation
				determinationsIf the claim for credit or refund of any tax
				imposed by subtitle A relates to an overpayment attributable to the
				determination by the Secretary of Veterans Affairs that an individual is
				entitled to compensation under chapter 11 of title 38, United States Code, the
				running of the periods specified in subsections (a), (b), and (c) with respect
				to the individual shall be suspended during the period beginning on the date
				the individual submits a claim for such compensation and ending on the date of
				the determination by the Secretary of Veterans
				Affairs.
					.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply with
			 respect to submissions of claims for compensation under chapter 11 of title 38,
			 United States Code, after December 31, 1995.
				(2)Waiver of
			 limitations
					(A)In
			 generalIf the credit or refund of any overpayment of tax
			 resulting from a determination described in subparagraph (B) is prevented at
			 any time by the operation of any law or rule of law (including res judicata),
			 such credit or refund may nevertheless be allowed or made if the claim therefor
			 is filed before the close of the 1-year period beginning on the date of the
			 enactment of this Act.
					(B)Determination
			 describedA determination is described in this subparagraph if
			 the determination is made by the Secretary of Veterans Affairs under chapter 11
			 of title 38, United States Code, after December 31, 1995.
					
